Order filed December 6, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01004-CV
                                     ____________

 CONOCOPHILLIPS COMPANY F/K/A PHILLIPS PETROLEUM COMPANY,
DCP MIDSTREAM, LP F/K/A GMP GAS CORPORATION, CONOCOPHILLIPS
  GAS COMPANY F/K/A PHILLIPS GAS COMPANY, AND DCP MISTREAM
    MARKETING, LLC F/K/A GPM GAS TRADING COMPANY, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                  268th District Court
                                Fort Bend County, Texas
                         Trial Court Cause No. 09-DCV-107968


                                        ORDER

       Relator filed a petition for writ of mandamus in this court on November 21, 2011.
Also pending in this court is a related interlocutory appeal, No. 14-11-00944-CV. Relator
notes the potential for consolidation of the mandamus with the pending interlocutory
appeal, but does not specifically request consolidation.

       The court requests the parties to advise this court in writing within seven (7) days of
their respective positions on whether the mandamus proceedings begun on November 21,
2011, and pending in this court under cause number 14-11-01004-CV, should be
consolidated with the interlocutory appeal pending in this court under cause number
14-11-00944-CV.




                                       PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.




                                          2